 Case:19-01382-TBM Doc#:1 Filed:12/30/19              Entered:12/30/19 14:22:51 Page1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

In re:                                            )
RAYMOND S. GIBLER,                                )
                                                  )   Case No. 18-10543-TBM
                                                  )   Chapter 7
                 Debtor.                          )
                                                  )
                                                  )
                                                  )
ROCKY MOUNTAIN FIRE SPRINKLER                     )
SUPPLY, LLC                                       )    Adversary Proceeding No.
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                )
                                                  )
RAYMOND S. GIBLER,                                )
                                                  )
              Defendant                           )


     COMPLAINT FOR EXCEPTION TO DISCHARGE OF DEBT UNDER 11 U.S.C. § 523(c)


       ROCKY MOUNTAIN FIRE SPRINKLER SUPPLY, LLC (“RMFSS”), by and through its
counsel CYLG, P.C. for its Complaint to Object to Discharge, states and alleges as follows:

                                  JURISDICTION AND VENUE

       1.     The Court has subject matter jurisdiction over this adversary proceeding pursuant to 28
U.S.C. §1334.

        2.    This proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I).

        3.    Venue in this district is proper under 28 U.S.C.§ 1409(a).

       4.     This adversary proceeding is commenced pursuant to Rule 7001(1) of the Federal Rules
of Bankruptcy Procedure.

                           PARTIES AND GENERAL ALLEGATIONS

        5.     Plaintiff RMFSS is a Colorado limited liability company authorized to do business in
the State of Colorado.
 Case:19-01382-TBM Doc#:1 Filed:12/30/19                Entered:12/30/19 14:22:51 Page2 of 4


      6.      Defendant Raymond S. Gibler (“Debtor”) filed for relief under Chapter 11 of the
Bankruptcy Code on or about January 26, 2018. The case was converted to Chapter 7 on or about
September 16, 2019.

        7.     Debtor is the owner and President of All-State Fire Protection, Inc. (“All-State”) a
construction services company. Debtor was at all relevant times responsible for collecting monies
from its clients and making payments to All-State’s subcontractors and vendors including, but not
limited to RMFSS.

       8.      RMFSS sold materials and supplies to All-State and Debtor for use in various
construction projects across Colorado that were worked on by All-State. All-State and Debtor agreed
to pay RMFSS for those materials and supplies.

       9.      Despite All-State having received payment for the materials and supplies provided by
RMFSS, All-State and Debtor failed to pay RMFSS for the value of the materials and supplies
provided to these various projects.

       10.    Instead, All-State and Debtor retained those funds for their own use, in violation of §38-
22-127, C.R.S. (the “Colorado Trust Fund Statute”).

        11.     All-State and Debtor’s actions and omissions in violation of the Colorado Trust Fund
Statute constitute theft as defined and provided in §18-4-401, C.R.S.

       12.     Debtor made representations to RMFSS that RMFSS would be paid the full value of the
materials/supplies provided by All-State, even after Debtor and All-State started to fall behind on
payments.

        13.     Debtor made such representations to All-State knowing them to be false, but made such
false representations anyway in an effort to continue to procure materials/supplies from RMFSS for
other projects on which All-State was working (or on which it would be working in the future).

       14.     RMFSS reasonably relied on these representations in providing All-State with hundreds
of thousands of materials/supplies because of RMFSS’s long relationship with Debtor.

       15.     The amount owed from All-State and Debtor to RMFSS is $437,543.29 (the “Debt”),
together with proper interest, costs, attorneys’ fees and any other items allocable by statute or specific
agreement.

      16.     Despite multiple demands, All-State and Debtor have refused to pay RMFSS for the
amounts they received but failed/refused to hold in trust and pay to RMFSS.

       17.    On January 3, 2017 (later amended in May 2017), RMFSS filed a civil action against
Debtor and All-State asserting claims against Debtor for civil theft (violation of Colorado Trust Fund
 Case:19-01382-TBM Doc#:1 Filed:12/30/19              Entered:12/30/19 14:22:51 Page3 of 4


Statute), breach of fiduciary duty, among others. The civil action was filed in Adams County,
Colorado State District Court, Case No. 2017CV030006.

       18.     Sometime thereafter, Debtor filed for bankruptcy protection in the United States
Bankruptcy Court for the District of Colorado, Case No. 18-10543-TBM. Debtor’s bankruptcy action
was jointly administered with All-State’s bankruptcy action filed under Case No. 17-15844-TBM.

        19.    Following a Motion to Dismiss filed by Creditor Wells Fargo, All-State’s bankruptcy
was eventually dismissed for failure to comply with certain conditions that would have allowed for it
to avoid dismissal.

       20.   Accordingly, Debtor’s bankruptcy was converted to a Chapter 7 and continues as Case
No. 18-10543-TBM.

                                   FIRST CLAIM FOR RELIEF
                                     (11 U.S.C. §523(a)(2)(A))
        21.     RMFSS incorporates by reference Paragraphs 1 through 20 above, as though fully
restated herein.

       22.    Debtor’s actions and omissions constitute a debt for extension of credit obtained by
Debtor through false pretenses, false representations and/or actual fraud.

       23.    RMFSS suffered damages as a result of Debtor’s representations, actions and omissions
in an amount to be proven at trial.

       24.     Pursuant to 11 U.S.C. § 523(a)(2)(A), the Debt and judgement requested herein should
be excepted from discharge.

        25.    Pursuant to C.R.S. § 18-4-405, RMFSS is entitled to damages against All-State and
Debtor as a result of All-State and Debtor’s theft in the amount of two hundred dollars or three times
the actual damages suffered by RMFSS, whichever is greater, plus interest and costs, and RMFSS’s
reasonable attorney fees associated with this action.


WHEREFORE, RMFSS respectfully prays for judgment following its Second Claim for Relief.

                                 SECOND CLAIM FOR RELIEF
                                      (11 U.S.C. §523(a)(4))
        26.     RMFSS incorporates by reference Paragraphs 1 through 25 above, as though fully
restated herein.

       27.    The Debt was procured through fraud or defalcation while acting in a fiduciary
capacity.
 Case:19-01382-TBM Doc#:1 Filed:12/30/19               Entered:12/30/19 14:22:51 Page4 of 4




       28.     Pursuant to the Colorado Trust Fund Statute, Debtor held funds sufficient to satisfy the
Debt in a fiduciary capacity to RMFSS. However, through fraud or defalcation, Debtor retained those
funds for his own purposes to the detriment of RMFSS.

       29.     Pursuant to 11 U.S.C. § 523(a)(4), RMFSS requests judgment against Debtor for the
amount of the Debt, plus all statutory and actual damages, including treble damages pursuant to §18-4-
405, C.R.S., all pre and post judgment interest and that such judgment be excepted from discharge.

       WHEREFORE, RMFSS respectfully prays for judgment in its favor and against Debtor as
follows:
       A.       Against Debtor for RMFSS’s actual contract damages in an amount to be determined at
       trial; plus pre- and post-judgment interest on said damages; and RMFSS’s costs associated with
       this action;

       B.      Against Debtor, for RMFSS’s actual damages and statutory damages pursuant to C.R.S.
       § 18-4-405, resulting from Debtor’s violation of C.R.S. § 38-22-127 in an amount to be
       determined at trial, plus pre- and post-judgment interest on said damages, reasonable attorney
       fees, and Plaintiffs' costs associated with this action;

       C.     An Order that such judgment be excepted from bankruptcy discharge.

       D.     For such further and additional relief as this Court deems just and proper.


       Respectfully submitted December 23, 2019.

                                                            CYLG, P.C.

                                                            s/ Christopher A. Young__________
                                                            Christopher A. Young, Esq. #34207
